2021 WI 30

                  SUPREME COURT           OF     WISCONSIN
CASE NO.:              2018AP1114


COMPLETE TITLE:        Christus Lutheran Church of Appleton,
                                 Plaintiff-Appellant,
                            v.
                       Wisconsin Department of Transportation,
                                 Defendant-Respondent-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 389 Wis. 2d 600,937 N.W.2d 63
                              PDC No:2019 WI App 67 - Published

OPINION FILED:         April 1, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 5, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Outagamie
   JUDGE:              Carrie A. Schneider

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, C.J., filed a dissenting opinion, in which ZIEGLER
and REBECCA GRASSL BRADLEY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-respondent-petitioner, there were briefs
filed by Hannah S. Jurss, assistant attorney general; with whom
on the brief was Joshua L. Kaul attorney general. There was an
oral argument by Hannah S. Jurss.


       For the plaintiff-appellant, there was a brief filed by
Alan    Marcuvitz,      Smitha   Chintamaneni,   Andrea   Roschke,   and   Von
Briesen & Roper, S.C., Milwaukee. There was an oral argument by
Alan Marcuvitz.
      An amicus curiae brief was filed on behalf of American
Transmission        Company    LLC     and     its    corporate      manager   ATC
Management Inc.; Wisconsin Public Service Corporation, Wisconsin
Electric Power Company, and Wisconsin Gas LLC by Sara K. Beachy
and Axley Brynelson, LLP, Madison.


      An amicus curiae brief was filed on behalf of Wisconsin
Realtors Association by Cori Moore Lamont and Wisconsin Realtors
Association, Madison.


      An   amicus    curiae    brief    was    filed    on   behalf   of   Owners’
Counsel of America by Joseph C. Niebler, Jr. and Niebler, Pyzyk,
Carrig, Jelenchick & Hanley, LLP, Menomonee Falls; with whom on
the   brief   was    Michael   W.    Ryan     and    Ryan   and   Ryan,   Rosemont,
Illinois.


      An   amicus    curiae    brief    was    filed    on   behalf   of   Eminent
Domain Services, LLC by Erik S. Olsen and Andrew D. Weininger,
Madison.




                                         2
                                                                                2021 WI 30


                                                                        NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.       2018AP1114
(L.C. No.      2017CV452)

STATE OF WISCONSIN                                  :             IN SUPREME COURT

Christus Lutheran Church of Appleton,

               Plaintiff-Appellant,                                          FILED
      v.                                                                 APR 1, 2021
Wisconsin Department of Transportation,                                    Sheila T. Reiff
                                                                        Clerk of Supreme Court
               Defendant-Respondent-Petitioner.



KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, C.J., filed a dissenting opinion, in which ZIEGLER
and REBECCA GRASSL BRADLEY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.                        Reversed.


      ¶1       JILL   J.    KAROFSKY,    J.   In    this        case,     the    Wisconsin

Department of Transportation ("DOT") acquired a portion of land

owned     by    Christus     Lutheran     Church    of      Appleton         ("Christus")

through eminent domain.              As part of that process, DOT issued a

jurisdictional         offer    to      purchase.          We     are       tasked       with

determining the validity of that offer under the requirements of

Wis. Stat. § 32.05 (2017-18).1

      1All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
                                                                         No.    2018AP1114



      ¶2   Christus filed the present action asserting that DOT's

jurisdictional offer was invalid because DOT failed to provide

"any appraisal upon which the Jurisdictional Offer of $403,200

is based, as required by Wis. Stat. § 32.05(2)(b) and (3)(e)."

The   parties      filed     competing     summary     judgment      motions.         The

circuit court granted DOT's motion and denied Christus' motion,

holding that DOT's jurisdictional offer was based on the initial

appraisal.2     The court of appeals disagreed, reversed the circuit

court's decision, and remanded for further proceedings.3

      ¶3   We       uphold      the   circuit    court's        grant      of    summary

judgment to DOT and conclude that the jurisdictional offer was

valid because it was "based" "upon" an initial appraisal of "all

property   proposed        to    be   acquired,"       pursuant      to    Wis.    Stat.

§ 32.05(2)(a)-(b),         and    (3)(e).       Accordingly,        we    reverse     the

decision of the court of appeals.

              I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

      ¶4   Christus is a non-profit entity that owns and operates

a church in Greenville that abuts State Trunk Highway 15.                              As
part of a major project to improve and reconstruct a portion of

the   highway,      DOT    sought     to   acquire     5.87    acres      of    Christus'

property and obtain a temporary limited easement of 0.198 acres.

      ¶5   DOT began the condemnation process with a letter dated

October    3,      2016,     advising      Christus:          "In   compliance       with

      2The Honorable Carrie A. Schneider of the Outagamie County
Circuit Court presided.
      3Christus Lutheran Church of Appleton v. DOT, 2019 WI App
67, 389 Wis. 2d 600, 937 N.W.2d 63.

                                            2
                                                                     No.    2018AP1114



Wisconsin statutes and federal regulations, you are receiving

this        letter,   along   with     the    enclosed       appraisal   report,    to

initiate        negotiations     for    the       acquisition   of   your    property

and/or property interests."4            In that letter, DOT stated that the

estimated fair market value of the property to be acquired was

$133,400, based on a third-party appraisal by Single Source,

Inc.5       DOT provided Christus with an offer in that amount.

        ¶6      DOT's   letter   also     included      an    itemized   table     that

listed the allocations contained in the appraisal.                         The letter

further informed Christus that if it was not satisfied with the

appraisal's valuation of the property to be condemned, Christus

was "eligible to obtain an additional appraisal from a qualified

appraiser of [its] choice" at DOT's expense within 60 days, by

December        5,    2016,    pursuant       to     Wis.    Stat.   § 32.05(2)(b).

Additionally, DOT called Christus' representative to encourage

the church to obtain a second appraisal, explaining that "this

was a complex acquisition and even if the two appraisals were




       Barbara Halley of MSA Professional Services was DOT's main
        4

representative    and   oversaw  the   negotiation   efforts   and
communications with Christus' representative.       However, this
opinion will refer to "DOT" generally when discussing the
conversations between the parties and describing DOT employees'
actions.       Jim    Borowski  served   as    Christus'   primary
representative until Christus retained counsel in late October
2016.

       While DOT uses in-house appraisers on some projects, it
        5

did not do so here. The third-party appraiser engaged by DOT in
this instance was not a DOT employee.

                                              3
                                                                                No.     2018AP1114



close in value, it would give [Christus] assurance that nothing

had been missed."6

       ¶7        Over the next 60 days, DOT contacted both Christus'

representative and its attorney and attempted to negotiate, in

accordance with Wis. Stat. § 32.05(2a).                         However, by the time of

the    second-appraisal             deadline,      Christus          had   not     engaged         in

negotiations, accepted DOT's initial offer, or obtained a second

appraisal at DOT's expense.

       ¶8        Despite      the    passing       of    the     60-day         deadline,       DOT

continued in its efforts to negotiate with Christus.                                        In mid-

December 2016 DOT emailed Christus' attorney asking if "there

were       any   sticking      points    that      needed       to    be   worked       on"     and

requested a response to the initial offer by the end of the

year.

       ¶9        When Christus did not respond by January 6, 2017, DOT

followed         up    with   Christus'    attorney         to       see   if    there       was   a

decision regarding the initial offer.                          At that time, DOT also

reiterated that it was still interested in negotiating.                                       Three
days       later,      Christus'     attorney      informed       DOT      that       the    church

council would not agree to a voluntary sale.

       ¶10       DOT    remained      concerned         about     whether         the       initial

appraisal accurately reflected, or fully addressed, the total

impact of the acquisition.                These concerns were exacerbated due


       DOT and its agents kept a "negotiation diary" which
       6

"summarize[d] the contacts with the landowner" so that DOT could
"ensure that the Department ha[d] complied with all of the steps
necessary to acquiring the property under state law."

                                               4
                                                             No.     2018AP1114



to the complete lack of negotiations and Christus' choice not to

obtain a second appraisal.         As a result, DOT emailed Christus'

attorney:     "This parcel has unique challenges associated with

the acquisition.     That is why I had encouraged the Church to

have a second appraisal done.         [A second appraisal] would have

provided another opinion of the effects of the acquisition."

Seeking to ensure that Christus would be fairly compensated, DOT

opted to initiate its internal administrative revision process,

which involves obtaining additional estimates and information in

order to review the initial appraisal and offer.                  DOT advised

Christus' attorney that:      (1) it was obtaining estimates to make

sure Christus was fully compensated; (2) it would be contacting

Christus with a final offer; and (3) Christus' attorney should

respond with questions or if there were "any specific matters

[Christus] would like the DOT to research."

    ¶11     In reviewing the initial offer, DOT recognized that

there "were a number of factors that made this acquisition more

complex than it might first appear."          DOT focused on three areas
that the initial appraiser considered, but ultimately did not

compensate,   and   "items   the   original    appraisal    did    not   fully

address,"   including:       (1) severance     damages     related    to   the

building's increased proximity to the right of way;7 (2) the cost

to increase the parking lot to replace the loss of 26 parking

spaces; and (3) the cost of "moving the retention pond."

    7  The church was situated 147 feet from the highway prior to
the partial taking. However, after the taking, the church would
be roughly nine feet away from the right of way.

                                     5
                                                                            No.    2018AP1114



      ¶12      As to severance damages, which the appraisal defined

as   "the    loss     in    value    to    the     portion    of    the    larger       parcel

remaining       after      the    taking    and     construction          of   the      public

improvement,"        the      appraisal     explicitly       considered        whether         to

allocate       compensation         for    them,    but    did     not    do      so.      The

appraiser reasoned that:

      The church market is very small in Wisconsin due to
      the special use nature of the property.       We have
      researched church sales in the market and could not
      delineate any type of proximity damage to improvements
      based on available market information.     Due to the
      lack of relevant sales and few market participants we
      were unable to determine any severance damages to
      church   properties   based  on   proximity   damages.
      Therefore, we have determined that no severance
      damages are caused by the closer proximity to the
      State Trunk Highway 15 right of way in the after
      condition.
(emphasis added).            As to the loss of the 26 parking spaces, the

appraisal concluded that "after the acquisition more than ample

parking remains to service the existing church facility," so

additional compensation was unnecessary.                           Finally, as to the

pond,    the    appraiser        acknowledged       that     Christus      would        lose    a
"small surface pond with a surrounding gravel foot path and

native      prairie        plantings,"      but     did    not     provide        additional

analysis of that loss or whether a new pond would be necessary.

      ¶13      During the internal administrative revision process,

DOT obtained estimates and received new information regarding

the original construction of the pond and parking lot on the

property.       On February 13, 2017, Christus' representative spoke
to   DOT     about      the      parking    lot      and     the    pond.         Christus'


                                              6
                                                                    No.     2018AP1114



representative advised DOT that the landscaping pond was not a

retention pond and indicated that, because of the changes to the

parking lot, a new retention pond would be necessary.                             As a

result   of      these   new   estimates      and    its    conversations         with

Christus'     representatives,      DOT      increased      the    amount    of    its

offer.      By    letter   dated   March     24,    2017,    DOT    rescinded      its

initial offer and provided a "final offer" in the amount of

$403,200.     The letter included the following table with line-by-

line   comparisons       showing   the   change     in   valuation        from   DOT's

initial offer based on the internal review:




                                         7
                                                              No.   2018AP1114




      ¶14   Most of the allocations in the final offer were either

identical or close to the initial appraisal valuation.8              DOT did

not decrease any of the allocations.             The final offer contained

compensation for the three previously mentioned items that DOT

had   reviewed     through     the   internal     administrative    revision

process:    (1) severance damages based on the church's proximity

to the new right of way (approximately $160,000); (2) the cost

to replace 26 lost parking spaces (approximately $30,000); and

(3)   the   cost    to   add    a    retention    pond   on   the   property

(approximately $45,000).         DOT advised Christus that if it did

not sign and return the enclosed agreement by April 5, 2017, DOT



      8The revised offer included increased allocations for the
land acquired, site improvements for landscaping, and paved
parking.

                                       8
                                                                  No.    2018AP1114



would    proceed    with    a     jurisdictional    offer    to   purchase,      as

provided in Wis. Stat. § 32.05(3).             On March 31, 2017, Christus'

representative told DOT to proceed with a jurisdictional offer

to purchase.

     ¶15     On April 11, 2017, DOT sent Christus a letter stating

that due to failed negotiations, "it is now necessary for WisDOT

to   provide     you   with      the   enclosed    Jurisdictional       Offer    to

Purchase . . . it is WisDOT's last attempt to reach a settlement

with you."       DOT clarified that "[i]f there is no response from

you by 05/01/2017[9], WisDOT will presume that this offer is

rejected."       Christus did not respond to the letter, and on May

9, 2017, DOT advised Christus that it was acquiring the property

through    the    eminent     domain    process    by   issuing   an    award   of

damages    pursuant    to       Wis.   Stat.   § 32.05(7).        DOT    provided

Christus with a check for $403,200 and a copy of the award of

damages    filed    with    the    Outagamie   County    Register       of   Deeds.

After DOT sent the award of damages for recording, Christus

hired a new attorney who communicated with DOT and indicated
that the church was interested in starting negotiations.                        At

that point, however, it was too late since the jurisdictional

offer had expired and the check had already been mailed.

     ¶16     In response, Christus commenced an action pursuant to

Wis. Stat. § 32.05(5), alleging that DOT violated the statutory

requirement that a jurisdictional offer be "based" "upon" the

     9 Christus had 20 days to either accept or reject the
$403,200   jurisdictional offer, pursuant  to  Wis.   Stat.
§ 32.05(6).

                                         9
                                                                        No.    2018AP1114



appraisal    of     the   property,       as       required   by   § 32.05(2)(b)       and

(3)(e).       The    parties          filed     competing     motions    for    summary

judgment.     The circuit court granted summary judgment to DOT,

concluding that the "jurisdictional offer was 'based upon' the

appraisal because the valuation of core line items retained a

similar valuation."             The circuit court explained that DOT "was

able to revise its offer as part of the negotiation process

without     obtaining       a     new     appraisal       because    its      staff    is

experienced in real estate valuation, and it made efforts to

fairly evaluate to [sic] the new line items."

      ¶17   The     court   of        appeals      reversed   the   circuit     court's

decision, reasoning that "the jurisdictional offer in this case

was not sufficiently based on the appraisal" as required by Wis.

Stat. § 32.05(2)(b) and (3)(e) because it included a new line

item for severance damages, which the initial appraisal did not

contain.     Christus Lutheran Church of Appleton v. DOT, 2019 WI

App   67,   ¶2,     389 Wis. 2d 600,          937 N.W.2d 63.       The    court   of

appeals denied DOT's reconsideration motion.                        We granted DOT's
petition for review.

                                II.     STANDARD OF REVIEW

      ¶18   "We review a grant of summary judgment independently,

applying the same methodology as the circuit court."                          Pinter v.

Vill. of Stetsonville, 2019 WI 74, ¶26, 387 Wis. 2d 475, 929
N.W.2d 547.       Summary judgment shall be granted where the record

demonstrates "that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a
matter of law."       Wis. Stat. § 802.08(2).
                                              10
                                                                     No.   2018AP1114



      ¶19   This case requires us to interpret several provisions

of Wis. Stat. ch. 32, which presents a question of law that we

review de novo.      Noffke ex rel. Swenson v. Bakke, 2009 WI 10,

¶9, 315 Wis. 2d 350, 760 N.W.2d 156.                   The purpose of statutory

interpretation is to "determine what the statute means so that

it may be given its full, proper, and intended effect."                       State

ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶44,

271 Wis. 2d 633, 681 N.W.2d 110.

                                  III. ANALYSIS

      ¶20   We   begin     our    analysis        by     outlining     Wisconsin's

statutory condemnation procedures.           Then we discuss Otterstatter

v. City of Watertown, 2017 WI App 76, 378 Wis. 2d 697, 904
N.W.2d 396, which the parties agree establishes the framework

for evaluating whether a jurisdictional offer is "based" "upon"

an appraisal, pursuant to Wis. Stat. § 32.05(2)(b) and (3)(e).10

Finally,    in   light    of   Otterstatter,       we    address     the   parties'

arguments regarding the validity of the jurisdictional offer and

the   new   requirement        enunciated    in        the   court    of   appeals'
decision.

                    A. Statutory Condemnation Procedures

      ¶21   This appeal concerns the condemnation of property for

transportation     use,   which    is   governed        by   the   procedures    set




       Wisconsin Stat. § 32.05(3)(e) uses the language "based"
      10

"on" rather than the "based" "upon" language found in
§ 32.05(2)(b).   However, neither party has argued that this
distinction is of import to our decision here.

                                        11
                                                                        No.     2018AP1114



forth in Wis. Stat. § 32.05.11           Pursuant to § 32.05, a condemnor

is required to:

            "cause      at   least   one,   or       more    in    the    condemnor's

             discretion,"       appraisal    to       be   made    of   "all    property

             proposed to be acquired," § 32.05(2)(a);

            "provide     the   owner   with      a    full   narrative        appraisal

             upon which the jurisdictional offer is based and a

             copy   of    any   other   appraisal          made    under      par.   (a),"

             § 32.05(2)(b);12




    11  Wisconsin Statutes divide condemnation procedures into:
(1)   "quick-take"  procedure   for  transportation  and   sewer
projects, Wis. Stat. § 32.05; and (2) "slow-take" procedure used
for other takings, Wis. Stat. § 32.06.       See Waller v. Am.
Transmission Co., LLC, 2013 WI 77, ¶¶56-57, 350 Wis. 2d 242, 833
N.W.2d 764. This case involves the quick-take procedure.
    12 Creating an argument on behalf of Christus, the dissent
asserts that Wis. Stat. § 32.05(2)(a) and (2)(b) describe
different appraisals.   But see Serv. Emp. Int'l Union, Local 1
v. Vos, 2020 WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d 35 ("We do
not step out of our neutral role to develop or construct
arguments for parties; it is up to them to make their case.").
According to the dissent, § 32.05(2)(b) requires "a more
particularized appraisal than an initial appraisal made under
§ 32.05(2)(a)"   because    the   § 32.05(2)(b)   appraisal   is
distinguished from "any other appraisal made under par. (a)" and
because § 32.05(2)(b) uses the term "full narrative appraisal."
Dissent, ¶62.     The dissent's analysis defies logic.       The
legislature was simply acknowledging in § 32.05(2)(b) that there
could be more than one appraisal since § 32.05(2)(a) says "one,
or more."

                                        12
                                                            No.     2018AP1114



            inform the owner of his or her right to obtain an

             appraisal at the condemnor's expense, § 32.05(2)(b);

             and

            attempt   to   negotiate   personally   with     the     owner,

             § 32.05(2)(a).13




     The dissent also fails to recognize that "narrative
appraisal" is a term of art in the real estate context. Rather
than rely upon real estate-related sources for a definition or
explanation, the dissent looks to an ordinary dictionary
definition of "narrative," and concludes that § 32.05(2)(b)
requires an appraisal "that gives all of the particulars of the
taking for which the appraisal was made."         Dissent, ¶56.
However, the Appraisal Institute's Appraisal of Real Estate at
609, 612 (15th ed. 2020) instructs that "[i]n a narrative
appraisal report, the most detailed and customizable format for
reporting appraisal conclusions, an appraiser provides support
and rationale for his or her opinions and conclusions . . . "
and that "[n]arrative appraisal reports will vary in content and
organization, depending on the needs of the client and other
intended users . . . ."     Similarly, the Dictionary of Real
Estate Appraisal defines "narrative report" as "[a] written
communication of the results of a valuation or review assignment
presented to the client in narrative style rather than on a form
or orally."    Narrative Report, The Dictionary of Real Estate
Appraisal (6th ed. 2015).     With this context in mind, it is
clear that when the term "narrative" qualifies the appraisal in
§ 32.05(2)(b) it is describing form and style, rather than
substance, and that § 32.05(2)(b) does not describe a different
appraisal than that described in § 32.05(2)(a).
    13 This attempt at negotiation on the part of the condemnor
is   a   jurisdictional   requirement   to  proceed   with    the
condemnation.      Arrowhead   Farms,  Inc.  v.   Dodge    Cnty.,
21 Wis. 2d 647, 652, 124 N.W.2d 631 (1963). We have recognized
that public policy "encourages the settlement of controversies
without resort to litigation," and that the legislature has made
"attempt at negotiation compulsory in the field of eminent
domain."   Connor v. Mich. Wis. Pipe Line Co., 15 Wis. 2d 614,
624, 113 N.W.2d 121 (1962).

                                   13
                                                                          No.   2018AP1114



      ¶22      If negotiations fail to produce a voluntary sale, the

condemnor may acquire the property by:

              sending the property owner a jurisdictional offer to

               purchase the property, Wis. Stat. § 32.05(3);14

              giving the property owner 20 days to accept or reject

               the jurisdictional offer, § 32.05(6); and

              (assuming the jurisdictional offer is not accepted)

               making an award of compensation "which shall be an

               amount    at     least     equal        to    the     amount       of    the

               jurisdictional         offer,"      § 32.05(7)(a),           the        "just

               compensation" requirement.15

      ¶23      Wisconsin      Stat.     § 32.05    provides         two    methods       for

landowners to challenge a condemnation once damages have been

awarded:       (1) a right-to-take action, § 32.05(5), and (2) a just

compensation       proceeding,         § 32.05(9)-(12).              A    right-to-take

action, which Christus filed, is used "to contest the right of

the   condemnor         to    condemn     the     property         described      in    the

jurisdictional offer, for any reason other than that the amount
of compensation offered is inadequate" and is the "only manner

in    which      any     issue        other     than        the    amount       of     just


       That offer must outline several items enumerated in Wis.
      14

Stat. § 32.05(3)(a)-(i), including a statement "that the
appraisal or one of the appraisals of the property on which
condemnor's offer is based is available for inspection at a
specified place by persons having an interest in the lands
sought to be acquired." § 32.05(3)(e).

       The just compensation requirement is mandated by the
      15

Fifth Amendment to the United States Constitution and Article I,
Section 13 of the Wisconsin Constitution.

                                           14
                                                                                  No.    2018AP1114



compensation . . . may be raised pertaining to the condemnation

of    the     property          described        in     the     jurisdictional             offer."

§ 32.05(5).         The second method, a just compensation proceeding,

is "when a property owner challenges the amount of compensation

in a just compensation trial after an award of damages has been

recorded"       and     is    "directed      to       defects       in    the     procedure       for

determining just compensation . . . ."                          Otterstatter, 378 Wis.
2d 697, ¶¶35-36 (alteration in original).

       ¶24    Here, Christus' challenge is related to the right of

DOT     to   condemn         its    property.           Christus          asserts        that     the

jurisdictional offer is void because it was not "based" "upon"

an    appraisal,        as    required       by       Wis.    Stat.        § 32.05(2)(b)          and

(3)(e);      and    that      the     appraisal       did     not    value        "all    property

proposed to be acquired," pursuant to § 32.05(2)(a).

                                           B. Otterstatter

       ¶25    The circuit court, court of appeals, and the parties

all     agree      that      Otterstatter         establishes            the    framework         for

evaluating         whether      the    jurisdictional           offer       was    sufficiently
based    upon      DOT's      initial      appraisal,         so     we     provide       a     brief

overview of that decision.

       ¶26      When      the       City    of    Watertown              sought     to     acquire

Otterstatter's property by eminent domain as part of an airport

expansion project, it initially appraised the value of his land

at $240,000.           Otterstatter, 378 Wis. 2d 697, ¶5.                         The City sent

Otterstatter the appraisal and an initial offer for $240,000,

which he rejected as "too low." Id.     Additionally, the City
informed Otterstatter that he had the right to obtain his own
                                                 15
                                                                          No.     2018AP1114



appraisal at the City's expense. Id.     Otterstatter declined to

do     so,   and      remained      unsatisfied          with     the    City's     offer,

ultimately sending an email that described the offer as "an

embarrassment." Id., ¶6.         In light of Otterstatter's comments

and a subsequent review of the initial offer, the City increased

its offer by $30,000. Id., ¶7.       The City also continued to try

to negotiate with Otterstatter; when he refused, the City sent

him a formal jurisdictional offer for $270,000. Id., ¶¶7-8.      In

response     to    the    jurisdictional          offer,        Otterstatter      filed    a

right-to-take action under Wis. Stat. § 32.05(5) alleging, among

other complaints, that the jurisdictional offer was not "based"

"upon" the appraisal, as required by § 32.05(2)(b), because it

did not equal the appraisal amount. Id., ¶10.

       ¶27   The Otterstatter court noted that "Wisconsin Stat. ch.

32 does not contain a definition of the phrase 'based' 'upon.'"
Id.,    ¶24.       The    court,      relying       on    dictionary        definitions,

concluded      that    the    meaning      of     "based"       "upon"    is    that   "the

appraisal must be a supporting part or fundamental ingredient of
the jurisdictional offer." Id.     The court of appeals concluded

that    Otterstatter         did    not    show    that     "the    $30,000       increase

deviated so substantially from the $240,000 appraisal that the

appraisal can no longer be said to be a supporting part or

fundamental ingredient of the $270,000 jurisdictional offer."
Id., ¶25.

       ¶28   The Otterstatter court rejected the argument that a

jurisdictional offer must equal the appraisal on which the offer
is based and "decline[d] to insert such a matching requirement
                                            16
                                                                                   No.   2018AP1114



into the statute." Id., ¶27.             The court of appeals also noted

that chapter 32 "explicitly establishes a process of required

opportunity for negotiation" and that the City "was not required

to stick with its initial offer based on its appraisal, but

rather was required to negotiate to see if that number was too

low." Id., ¶28.             In short, the court rejected Otterstatter's

challenges to the validity of the jurisdictional offer. Id.,

¶4.      With       the     Otterstatter           framework         in    mind,    we    turn     to

Christus'      arguments             and   the     validity     of    DOT's      jurisdictional

offer.

         C.         The Jurisdictional Offer Was Valid Under Wis. Stat.
                          § 32.05(2)(a)-(b), and (3)(e)
       ¶29     Christus first asserts that DOT's jurisdictional offer

was not "based" "upon" an appraisal, as required by Wis. Stat.

§ 32.05(2)(b)             and   (3)(e),          because       the    jurisdictional            offer

contained several new line items, including severance damages,

not found in the appraisal.                        Further, Christus claims that the

appraisal       failed          to     satisfy         § 32.05(2)(a)'s          "all     property"

requirement.             Christus' arguments fail.
                    1.      Wisconsin Stat. § 32.05 (2)(b) and (3)(e)

       ¶30     To    begin,          we    adopt       and   reiterate       the    Otterstatter

court's      conclusion          that      a    mere     difference        in   dollar     amounts

between the initial appraisal and jurisdictional offer does not

mean     the    jurisdictional                 offer     was   not        "based"      "upon"     the

appraisal, as required by Wis. Stat. § 32.05(2)(b) and (3)(e).

Otterstatter, 378 Wis. 2d 697, ¶27.                             That is, "based" "upon"
does not mean "equal to."                       This conclusion by the Otterstatter

                                                   17
                                                                     No.     2018AP1114



court is further buttressed when we analyze § 32.05(2)(b) and

(3)(e)      in   context.        See   Kalal,    271     Wis.        2d     633,    ¶46

("[S]tatutory language is interpreted in the context in which it

is used; not in isolation but as part of a whole; in relation to

the        language       of       surrounding          or          closely-related

statutes . . . .").         While the legislature did not use the term

"equal     to"   in   § 32.05(2)(b)    or    (3)(e),    it    did    use    the    term

"equal to" in a different subsection of § 32.05:                           "The award

shall also state the compensation for the taking which shall be

an amount at least equal to the amount of the jurisdictional

offer."     § 32.05(7)(a)      (emphasis    added).      Had     the      Legislature

wanted to use the term "equal to" in § 32.05(2)(b) or (3)(e), it

would have done so.            See Pawlowski v. Am. Fam. Mut. Ins. Co.,

2009 WI 105, ¶22, 322 Wis. 2d 21, 777 N.W.2d 67 ("When the

legislature chooses to use two different words, we generally

consider each separately and presume that different words have

different meanings.").           To summarize, just because there is a

monetary     difference     between    the     initial       appraisal       and    the
jurisdictional offer does not mean the jurisdictional offer is

not "based" "upon" the appraisal under § 32.05(2)(b) and (3)(e).

      ¶31    Otterstatter's       definition    of     "based"      "upon"     as    "a

supporting part or fundamental ingredient" is further bolstered

by Black Law Dictionary's definition of the verb "base" as "[t]o

make, form, or serve as a foundation for."16                  Base, Black's Law

      16See also "Base," Merriam Webster Online Dictionary
(2021),           https://www.merriam-webster.com/dictionary/base
(defining the verb "base" as "to find a foundation or basis for"
and "to make, form, or serve as a base for").

                                       18
                                                                  No.     2018AP1114



Dictionary 185 (11th ed. 2019).            Applying these definitions, it

is evident that DOT's jurisdictional offer was based upon the

initial    appraisal    and   satisfies    Wis.    Stat.    § 32.05(2)(b)       and

(3)(e).         The   initial    appraisal    discussed         and     considered

severance damages,17 the loss of 26 parking spaces,18 and the loss

of the current pond on the property,19 despite not allocating

compensation for these items.          A side-by-side comparison shows

that no allocation decreased between the initial appraisal and

jurisdictional offer.         As the circuit court properly noted, most

of   the   allocations    "are   relatively       close    in   value,"    if   not

"actually identical in both offers."                The significant changes

between the initial appraisal and the jurisdictional offer, as a

result     of   DOT's    internal   administrative         revision       process,


       The
      17     third-party  appraiser specifically considered
severance damages, but was unable to make the determination
based on the data it had:

      Due to the lack of relevant sales and few market
      participants we were unable to determine any severance
      damages to church properties based on proximity
      damages.    Therefore, we have determined that no
      severance damages are caused by the closer proximity
      to the State Trunk Highway 15 right of way in the
      after condition.

       While the appraisal acknowledged the loss of the 26
      18

parking spaces, it concluded that "after the acquisition more
than ample parking remains to service the existing church
facility."

       As to the pond, the appraiser acknowledged that Christus
      19

would lose a "small surface pond with a surrounding gravel foot
path and native prairie plantings," but the realization that
Christus would need a retention pond on the property arose
during later conversations with Christus' representative.

                                      19
                                                                  No.   2018AP1114



included    increased      allocations        for:     (1) severance     damages

because     of     the    proximity     of      the    new     right    of    way;

(2) compensation for the cost to replace the 26 lost parking

spaces; and (3) compensation to add a retention pond.                        Adding

these new amounts to the initial appraisal valuation does not

make the initial appraisal something other than a foundation for

the jurisdictional offer.            To the contrary, the fact that most

of the allocations remained unchanged from the beginning to the

end of the process demonstrates that the appraisal served as the

foundation for the offer.

    ¶32     While Christus and the court of appeals chided DOT for

relying upon its internal administrative review process to re-

examine its initial offer, DOT employed the process in order to

ensure that it fully and fairly compensated Christus.                    Like in

Otterstatter, DOT initially offered Christus the same amount as

the initial appraisal, $133,400.              When Christus decided against

obtaining    its    own    appraisal    at     DOT's   expense,    despite      DOT

repeatedly urging it to do so and referring to the project as a
"complex acquisition," DOT reassessed the initial appraisal to

ensure     Christus       would     receive     full   compensation.            See

Otterstatter, 378 Wis. 2d 697, ¶28 (reasoning that the City

"was not required to stick with its initial offer based on its

appraisal, but rather was required to negotiate to see if that

number was too low").

    ¶33     Consistent       with     its     statutory      responsibility      to

provide just compensation to landowners, and despite Christus'
failure to take an active role in the process, DOT reconsidered
                                        20
                                                                      No.    2018AP1114



three losses that were identified, but not compensated or fully

addressed, in the initial appraisal.                    DOT would have been remiss

had it not diligently reviewed the initial appraisal given the

acquisition's complexity and then revised its offer to reflect

the full value of the property it sought to condemn.                          See id.

(noting the lack of statutory language "that would prevent a

condemnor . . . from offering more than the appraised amount as

part of the [negotiation] effort it is required to make").                            To

summarize, DOT's actions in re-examining and reassessing several

items    that     were    considered    but       not    fully   addressed    in     the

initial appraisal do not mean the jurisdictional offer is not

"based" "upon" the appraisal under Wis. Stat. § 32.05(2)(b) and

(3)(e).

                         2.    Wisconsin Stat. § 32.05(2)(a)

      ¶34   Next, Christus adopts the court of appeals' analysis

and asserts that the appraisal failed to satisfy Wis. Stat.

§ 32.05(2)(a)'s "all property" requirement.                       Sidestepping the

question of whether the jurisdictional offer was "based" "upon"
the initial appraisal pursuant to Otterstatter and § 32.05(2)(b)

and     (3)(e),     the       court    of        appeals    concluded       that     the

jurisdictional offer "fails for a more basic reason——namely, the

DOT failed to obtain an appraisal that valued 'all property

proposed to be acquired,' contrary to Wis. Stat. § 32.05(2)(a)."

Christus,    389 Wis. 2d 600,       ¶24.         According    to   the    court    of

appeals, because the jurisdictional offer included compensation

for severance damages not found in the initial appraisal, the


                                            21
                                                                    No.   2018AP1114



appraisal failed to satisfy § 32.05(2)(a).20                     In reaching this

conclusion,       the    court    of     appeals     conflated    "property"     and

"damages."         The   focus    of   § 32.05(2)(a)     is   the    appraisal    of

property.        The statute dictates that a condemnor "shall cause at

least one, or more in the condemnor's discretion, appraisal to

be made of all property proposed to be acquired."                    § 32.05(2)(a)

(emphasis added).           Chapter 32 defines "property" as "includ[ing]

estates     in     lands,     fixtures    and      personal   property    directly

connected with lands."           § 32.01(2).       Damages are not included in

chapter 32's definition of "property" and we do not "read into

the statute words the legislature did not see fit to write."

Dawson v. Town of Jackson, 2011 WI 77, ¶42, 366 Wis. 2d 318, 801
N.W.2d 316.        Ultimately Christus failed to identify any portion

of its property, as defined in chapter 32, that the initial

appraisal        excluded,       and     therefore      the      offer    satisfies

§ 32.05(2)(a).21

     20The court of appeals declined to address the additional
compensation provided in the jurisdictional offer for the
retention pond and the replacement of lost parking spaces,
reasoning that "the parties have not focused individually on the
addition of these line items of damages, nor has Christus
Lutheran directly argued their inclusion constitutes a violation
of the Wis. Stat. § 32.05(2)(a) 'all property' requirement."
Christus, 389 Wis. 2d 600, ¶25 n.11.
     21Additionally,   the   argument   that   the   "statutorily
enumerated items" of damage or loss listed in the just
compensation statute, Wis. Stat. § 32.09, are "property" and
must appear in the appraisal is misplaced.          There is no
reference to § 32.09 or "damages" in § 32.05(2)(a)'s "all
property" requirement.   Instead, § 32.09(6) dictates that those
items must be "giv[en] effect" in the just compensation
determination, which is not at issue since Christus filed a
right-to-take action.

                                          22
                                                                     No.    2018AP1114



                   3.    The Court of Appeals' New Requirement

       ¶35    Finally, we must explicitly reject the new requirement

that the court of appeals enunciated in its opinion:                         "if the

DOT, based solely upon its independent review of an appraisal,

believes additional statutory items of just compensation warrant

inclusion in the jurisdictional offer, it must obtain a new

appraisal that substantiates that belief and provides an opinion

as to the value of those interests."                Christus, 389 Wis. 2d 600,

¶32.        Not only does this requirement find no support in the

statutory text,22 it also raises a multitude of ethical concerns.

The only way for condemnors like DOT to "obtain a new appraisal

that    substantiates         [a   particular]    belief"    would     be    for   DOT

either to improperly direct or to coerce its in-house appraisers

or third-party appraisers into acting in accordance with DOT's

instructions rather than making independent assessments.                           Yet,

Wisconsin appraisers must comply with the Uniform Standards of

Professional       Appraisal       Practice     ("USPAP"),    pursuant       to    Wis.

Admin.      Code   §§   SPS    85.110-115,      86.01(1)    (May   2019).         USPAP
ethics rules outline an appraiser's ethical obligation to be

independent,       impartial,       and   objective   and    forbids       appraisers

from    "agree[ing]      to    perform    an    assignment   that    includes      the

reporting of predetermined opinions and conclusions."                        See The


       In fact, it creates a mandatory requirement for multiple
       22

appraisals despite the statutory language being discretionary.
See Wis. Stat. § 32.05(2)(a) ("The condemnor shall cause at
least one, or more in the condemnor's discretion, appraisal to
be made of all property proposed to be acquired" (emphasis
added).)

                                           23
                                                                       No.      2018AP1114



Appraisal        Foundation,        Uniform    Standards         of        Professional

Appraisal Practice 7 (2020-21 ed.).                   Therefore, any appraiser

who provides an estimate or opinion based on DOT's directive

would be in violation of her ethical code.

                                    IV.   CONCLUSION

    ¶36     We     uphold    the     circuit        court's   grant        of    summary

judgment to DOT and conclude that the jurisdictional offer was

valid because it was "based" "upon" an initial appraisal of "all

property    proposed    to     be    acquired,"       pursuant        to    Wis.   Stat.

§ 32.05(2)(a)-(b), and (3)(e).

    By     the    Court.—The    decision       of    the   court      of     appeals   is

reversed.




                                          24
                                                                       No.    2018AP1114.pdr


    ¶37   PATIENCE           DRAKE        ROGGENSACK,           C.J.         (dissenting).

Condemnation    is    an    extraordinary           power.      Properly       exercised,

condemnation    permits      the     State     to    take     private        property   for

public use in a constitutionally permissible manner.

    ¶38   In order to comply with the Wisconsin Constitution's

criteria necessary to taking private property for public use,

Wisconsin has enacted detailed statutory procedures that protect

owners' interests in their property.                     When the Department of

Transportation (DOT) is the state agency wielding condemnation

powers, it must strictly comply with procedures set out in Wis.

Stat. § 32.05.       Standard Theatres, Inc. v. DOT, 118 Wis. 2d 730,

742, 349 N.W.2d 661 (1984) (explaining that the rule of strict

construction is to be applied to a condemnor's power).

    ¶39   Because          DOT    failed       to     comply     with         Wis.   Stat.

§§ 32.05(2)     and        (3),      it    ignored           fundamental         statutory

obligations necessary to its jurisdiction to condemn Christus

Lutheran Church of Appleton's property and therefore, DOT lacked

jurisdiction.         Jurisdictional           errors    cannot        be     overlooked.
Accordingly, I would affirm the court of appeals.                             Because the

majority opinion       misses the interconnection among § 32.05(3),

Wis. Stat. § 32.09 and § 32.05(2)(b) it erroneously interprets

§§ 32.05(2) and (3), misreads Otterstatter v. City of Watertown,

2017 WI App 76, 378 Wis. 2d 697, 904 N.W.2d 396 and creates

facts to excuse DOT's failures to comply with its statutory

obligations, I respectfully dissent.




                                           1
                                                                        No.    2018AP1114.pdr


                                    I.    BACKGROUND

       ¶40      In 2016, DOT decided to upgrade State Highway 15.                          A

part       of   the    planned     improvements         abut        Christus     Lutheran's

property.            To facilitate Highway 15 improvements, DOT sought

5.87 acres in fee and .198 acres as a temporary easement from

church property.

       ¶41      DOT had an appraisal               of the property it sought to

condemn prepared by Single Source, Inc.                      Single Source appraised

the value of DOT's entire taking at $133,400.                           This appraisal,

dated September 30, 2016, was presented to Christus Lutheran on

October 3, 2016, together with DOT's $133,400 offer to purchase

all        property      necessary       to        facilitate         the      Highway    15

improvements.          Christus Lutheran's congregation refused to sell.

       ¶42      The DOT also conducted an internal assessment of the

$133,400        appraisal     it   had   tendered       to   Christus         Lutheran   and

arrived at a new ad hoc valuation for the property it sought.1

DOT's ad hoc valuation contained items that were not listed and

increased valuations for items that were listed in the Single
Source appraisal.

       ¶43      In    March   2017,      DOT       offered     to     purchase     Christus

Lutheran's property for $403,200.                    This was a $269,800 increase

in DOT's original $133,400 offer to purchase, which offer DOT

supported with Single Source's appraisal.                           DOT asserts that it

increased the valuation of the taking without obtaining another

appraisal, but rather, based on its own internal review.

       The record does not reflect whether DOT evaluated the
       1

Single Source appraisal before or after it offered to purchase
the church's property for $133,400.

                                               2
                                                                            No.    2018AP1114.pdr


     ¶44       Part of DOT's increased valuation was the addition of

$159,574       in        severance        damages,       for     which      Single      Source's

appraisal had allocated nothing.2                       The record shows that prior to

condemnation,            the    side      of   the      church    building        was    located

"approximately 147.7 feet" from the Highway 15 right-of-way.3

After DOT's acquisition, the side of the church would be located

only 9 feet from the highway right-of-way.4                                  In addition, a

minimum    of       12    foot     side    yard        setback   was     required       by   local

zoning.5        Furthermore,           Wis.     Adm.      Code    § Trans       233.08,      which

contains DOT's administrative rules about setbacks from highway

right-of-ways,            should    have       been     addressed      by   a     knowledgeable

appraiser.

     ¶45       DOT       also    increased           Single      Source's       valuation       by

$30,321    for       26    parking        spaces       that    DOT's   condemnation          would

take.     Again, the Single Source appraisal allocated nothing for

taking 26 parking spaces.                  Single Source did so after concluding

that the church "had more than ample parking" remaining for its

275-seat church.6

     2 In support of awarding no amount for severance damages,
the appraisal explained, "Due to the lack of relevant sales and
few market participants we were unable to determine any
severance damages to church properties based on proximity
damages.    Therefore, we have determined that no severance
damages are caused by the closer proximity to the State Trunk
Highway 15 right of way in the after condition." Single Source
appraisal, 12.
     3 Id.
     4  Id.
     5  Id.
     6  Id., 11, 12.

                                                   3
                                                             No.    2018AP1114.pdr


     ¶46       DOT   further    increased   Single   Source's      valuation    by

$45,000 for a retention pond that had not been included in the

Single     Source     appraisal.      DOT's    addition     of     $159,574    for

severance      damages,    $30,321   for    condemned   parking      spaces    and

$45,000 for a necessary retention pond totaled $234,895, all for

items that were given no value in Single Source's appraisal.

     ¶47       DOT further increased values for items listed in the

Single Source appraisal that were drastically undervalued, e.g.,

an $18,075 increase for landscaping, including a decorative pond

that was taken, and $14,675 for land acreage.               All in all, DOT's

internal review increased the value of the property it sought by

$269,800 to a total of $403,200, for which DOT made a second

offer to purchase.        This was a 202% increase over DOT's $133,400

initial offer to purchase, which was based on the Single Source

appraisal.       Once again, Christus Lutheran's congregation refused

to sell.

     ¶48       On April 11, 2017, DOT made a $403,200 jurisdictional

offer    based       on   its    internal     valuation.7        However,      the
jurisdictional offer stated that the "purchase price is based

upon an appraisal of the owner's property of which a copy of the

appraisal report has been provided to the owner."8                   The Single

Source appraisal for $133,400 was the only appraisal provided to

Christus Lutheran.9
7 Rawle at 17-2.
     8 Id.
     9 DOT asserts that it increased Single Source's appraisal
valuation without the benefit of another appraisal, but based
solely on its internal review.
                                        4
                                                                          No.   2018AP1114.pdr


      ¶49    On     May    15,        2017,    Christus      Lutheran       sued    the    DOT

pursuant to Wis. Stat. § 32.05(5), claiming that DOT did not

have the right to condemn its property.                          Both parties moved for

summary judgment, and the circuit court granted summary judgment

to DOT.       Christus Lutheran appealed, and the court of appeals

reversed, concluding that the jurisdictional offer was not based

on the appraisal DOT provided as § 32.05(2)(a) and (b) and Wis.

Stat.     § 32.09(6)(e)          require.           Christus       Lutheran      Church     of

Appleton v. DOT, 2019 WI App. 67, ¶2, 389 Wis. 2d 600, 937
N.W.2d 63.        DOT petitioned for review, which we granted.

                                       II.    DISCUSSION

                                 A.    Standard of Review

      ¶50    The summary judgments issued in this case turn on the

interpretation and application of Wis. Stat. §§ 32.05(2) and (3)

and   Wis.    Stat.       § 32.09(6)(e).            Statutory      interpretations         and

their     applications           to     undisputed          material       facts     present

questions of law that we review independently, while benefitting

from previous court discussions.                     Voces De La Frontera, Inc. v.
Clarke, 2017 WI 16, ¶12, 373 Wis. 2d 348, 891 N.W.2d 803.

             B.    Statutory Interpretation General Principles

      ¶51    Statutory interpretation begins with the language of

the   statute.        If     the       meanings      of    the    terms    chosen    by    the

legislature are plain, generally we stop our inquiry. Id., ¶14.

"Statutory language is given its common, ordinary, and accepted

meaning,     except       that    technical         or    specially-defined        words    or

phrases      are    given     their          technical      or    special       definitional
meaning."         State ex rel Kalal v. Circuit Court for Dane Cnty.,

                                                5
                                                                      No.    2018AP1114.pdr


2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                           We interpret

statutory terms in the context in which they are used, not in

isolation. Id., ¶46.         Therefore, surrounding or closely related

statutes are important in our plain meaning review. Id.

      ¶52   However, if a statute is capable of being understood

by reasonably well-informed persons in two or more ways, then

the statute is ambiguous. Id., ¶47.

                             C.    DOT Statutory Framework

      ¶53   Wisconsin             Stat.     § 32.05       provides     the      statutory

framework that is to be followed when DOT wields the power of

condemnation.          DOT must fit its actions within that statutory

framework if it is to have jurisdiction to condemn.                             Warehouse

II, LLC v. DOT, 2006 WI 62, ¶1, 291 Wis. 2d 80, 715 N.W.2d 213

(requiring       DOT    to    negotiate       with      the   property      owner   before

issuing a jurisdictional offer because prior negotiation is "a

fundamental, statutory requirement").                     The statutes provide that

notice of a jurisdictional offer, the parameters of which are

set   out   in    § 32.05(3),         is    "a       jurisdictional   requisite      to   a
taking by condemnation."              § 32.05(4).

      ¶54   The question then becomes, how does DOT construct a

statutorily sufficient jurisdictional offer.                       The DOT begins by

obtaining one or more appraisals of all property to be acquired

for its highway improvement.                  For example, an appraisal may be

made pursuant to Wis. Stat. § 32.05(2)(a), which states, "The

condemnor shall cause at least one, or more in the condemnor's

discretion, appraisal to be made of all property proposed to be
acquired."        The    description          of      appraisals   made     pursuant      to

                                                 6
                                                                         No.    2018AP1114.pdr


§ 32.05(2)(a) is brief.               Those appraisals require only that "all

property proposed to be acquired" be valued in the appraisal.

Paragraph        (2)(a)       does   not     say    how    that    property       should   be

described.

      ¶55     By    contrast,         Wis.    Stat.       § 32.05(2)(b)         specifically

describes the type of appraisal that is necessary to support a

jurisdictional offer:                "The condemnor shall provide the owner

with a full narrative appraisal upon which the jurisdictional

offer    is   based."           § 32.05(2)(b).            The     legislature      has    used

different        words    to    describe      appraisals        in   § 32.05(2)(a)         and

(2)(b); therefore, rules of statutory construction require us to

presume     we     are    independently        to    interpret       the    difference      in

words as defining different types of appraisals.                               See Pawlowski

v. American Family Mut. Ins. Co., 2009 WI 105, ¶22, 322 Wis. 2d
21, 777 N.W.2d 67              (explaining that basic rules of statutory

construction require us to give independent meaning to each word

so that none is superfluous).

      ¶56     "Narrative" is not a defined term in Wis. Stat. ch.
32.     However, as we have done so often in the past, I employ a

common and approved definition found in a dictionary.                               State v.

DeLain, 2005 WI 52, ¶17, 280 Wis. 2d 51, 695 N.W.2d 484.                                    A

common    meaning        of    narrative      is    "the     process     of     telling    the

particulars."           Webster's Third New Int'l Dictionary 1503 (1961).

"Narrative"        is    modified      by     the    word,      "full"     in    Wis.    Stat.

§ 32.05(2)(b).           Accordingly, I conclude that a "full narrative




                                               7
                                                                    No.    2018AP1114.pdr


appraisal"        is    one   that    gives   all    of   the    particulars    of   the

taking for which the appraisal was made.10

      ¶57        In    addition,     Wis.   Stat.    § 32.05(2)(b)        distinguishes

the type of appraisal sufficient to support a jurisdictional

offer from a § 32.05(2)(a) appraisal because both appraisals are

addressed at the time a jurisdictional offer is made.                         Paragraph

(2)(b) provides that in addition to a full narrative appraisal,

the DOT also must provide "a copy of any other appraisal made

under par. (a)."              § 32.05(2)(b).        Clearly, the legislature was

talking about two different appraisals, if the first appraisal

was   made       under    paragraph     (2)(a)      rather   than   under     paragraph

(2)(b).

      ¶58        It is important to note that there is a statutory

connection among what a jurisdictional offer must contain, which

is set out in Wis. Stat. § 32.05(3), the "damages" listed in

Wis. Stat. § 32.09 and an appraisal pursuant to § 32.05(2)(b)

upon which a jurisdictional offer is based.

      ¶59        Wisconsin Stat. § 32.05(3) sets out all the items of
which      the    jurisdictional        offer      must   give    notice.       Section

32.05(3)(d) requires that a jurisdictional offer "[s]tat[e] the

amount of compensation offered, itemized as to the items of

damage set forth in s. 32.09."                    In so doing, § 32.05(3) reaches

       The majority opinion chaffs at my use of a dictionary
      10

definition for "narrative." Majority op., ¶21 n.12. It refers
to a definition from the Appraisal Institute that defines a
narrative appraisal as "the most detailed and customizable
format for reporting appraisal conclusions." Id.    That
definition sounds ok to me too.    Under either definition, a
full, detailed description of what is being appraised is
required.

                                              8
                                                                  No.   2018AP1114.pdr


back into Wis. Stat. § 32.09, which is applied during a just

compensation      proceeding,     to    require     that    the     jurisdictional

offer include items of "damage" listed in § 32.09 when they are

relevant to the particular taking at issue.

     ¶60    One of the provisions of Wis. Stat. § 32.09 that is

relevant to these proceedings is found in subsection (6), which

addresses partial takings.11           Subsection (6) recognizes that in a

partial taking, the property condemned may need to be valued by

more than one item of damage to fully compensate the owner.                        For

example,    § 32.09(6)(e)     requires       that   "Damages       resulting      from

actual     severance     of      land        including      damages          resulting

from . . . proximity       damage       to     improvements         remaining       on

condemnee's land" must be valued.              Therefore, the acreage value

may not be the total value of the land that has been taken.

Compensation may be required in the jurisdictional offer because

the land taken also may have provided a buffer for the remaining

property    and    the   taking     removes       that     buffer.           Paragraph

32.09(6)(e) values such a buffer as severance damages, which is
a component of the value of the property taken.                           Because a

jurisdictional offer is required to include severance damages

when they occur and because the jurisdictional offer must be

based on a full narrative appraisal, severance damages must be a

component of that full narrative appraisal when they occur.

            D.    The Taking of Christus Lutheran's Property




     11   DOT's   condemnation     of    church     property       is    a    partial
taking.

                                         9
                                                                      No.    2018AP1114.pdr


     ¶61       Christus Lutheran contends that DOT did not make a

jurisdictional offer sufficient to satisfy necessary statutory

requirements and therefore, it lacks the right to condemn its

property.       I agree, for a number of reasons.

     ¶62       First, DOT did not provide Christus Lutheran with an

appraisal sufficient to comply with the directive of Wis. Stat.

§ 32.05(2)(b).12          A plain reading of § 32.05(2)(b) makes apparent

that a "full narrative appraisal upon which the jurisdictional

offer     is   based"     is     a    more    particularized     appraisal         than     an

initial appraisal made under § 32.05(2)(a).13                       This is so because

of the way in which a (2)(b) appraisal is described, "a full

narrative      appraisal         upon    which      the   jurisdictional        offer       is

based," and because a § 32.05(2)(b) appraisal is distinguished

from "any other appraisal made under par. (a)."

     ¶63       That there is a difference in appraisal types is also

supported      by   the    statutory          requirement    that     both    Wis.       Stat.

32.05(2)(b) and (2)(a) appraisals are required to be provided to

the property owner when the jurisdictional offer is made if both
have been completed.             § 32.05(2)(b).

     ¶64       Second,     the       Single    Source     appraisal    is    not     a    full

narrative      appraisal       upon      which      the   jurisdictional       offer      was

     12Wisconsin Stat. § 32.05(2)(b) provides: "The condemnor
shall provide the owner with a full narrative appraisal upon
which the jurisdictional offer is based and a copy of any other
appraisal made under par. (a) and at the same time shall inform
the owner of his or her right to obtain an appraisal under this
paragraph."
     13Wisconsin Stat. § 32.05(2)(a) provides: "The condemnor
shall cause at least one, or more in the condemnor's discretion,
appraisal to be made of all property proposed to be acquired."

                                               10
                                                                      No.    2018AP1114.pdr


based because it failed to value at least one item of property

that is included in the $403,200 jurisdictional offer and of

which       the    jurisdictional     offer       was    required     to     give   notice

pursuant to Wis. Stat. § 32.05(3)(d).

       ¶65        To explain further, Wis. Stat. § 32.05(3)(d) provides

that    the        jurisdictional     offer       must     state      "the    amount     of

compensation offered, itemized as to the items of damage as set

forth in s. 32.09."              And, Wis. Stat. § 32.09(6)(e) requires the

inclusion of severance damages in a partial taking when there

are     "damages        resulting     from     severance        of    improvements      or

fixtures          and   proximity    damage       to    improvements        remaining    on

condemnee's land."            Because a jurisdictional offer is required

to include severance damages which occurred here and because the

jurisdictional           offer     must   be      based    on    a     full     narrative

appraisal, severance damages must be a component of that full

narrative appraisal.

       ¶66        The majority opinion concludes that totally missing

severance damages is no problem because DOT is required to pay
just    compensation         for    "property,"         which    is    different       from

"damages."14            The majority opinion asserts that the court of

appeals conflated 'property' and 'damages.'"15                        It then relates

that the definition of "property" found in Wis. Stat. § 32.01(2)

does not include the word, "damages," even though "property" as

defined in § 32.01(2) includes "estates in lands."16

       14   Majority op., ¶34.
       15 Id.
       16  Id.

                                             11
                                                                             No.   2018AP1114.pdr


       ¶67     This         reasoning        misses            that      in        order      to

constitutionally            take     property        of        another       the     DOT     must

compensate for all items of value that the property taken had

provided to the owners and that those items are described as

"damages" in condemnation parlance.                       Wis. Town House Builders,

Inc. v. City of Madison, 37 Wis. 2d 44, 54, 154 N.W.2d 232

(1967) (explaining that Wis. Stat. § 32.05(3)(d) "requires an

itemization          of     damages,       [which]        is     not     directional          but

mandatory").              The     legislature       understands          this      itemization

requirement and has enacted statutes that recognize all items of

value for property taken.                 For example, acreage valuation is one

item of value of the land taken; severance damage is another

item of value for the same land.                      Severance damages recognize

the buffer from the highway right-of-way that the land taken had

provided to the property remaining with the owner.

       ¶68     To     explain      further,        before       condemnation,          Christus

Lutheran's church building had a 147.7 foot side yard buffer

from     the      Highway    15    right-of-way.17             After    condemnation,        the
church building would be only 9 feet from Highway 15's right-of-

way.18      Certainly, having trucks rumble-by only 9 feet from where

church services are being conducted removed a significant sound

buffer      and     safety      barrier    that     the     land       DOT    is    taking   had

provided to religious service participants.

       ¶69     This item of the property's value is called "damages"

in part because Wis. Stat.                  § 32.05(3)(d) requires that in a

       17   Single Source appraisal, 12.
       18 Id.

                                              12
                                                                       No.    2018AP1114.pdr


jurisdictional offer "the amount of compensation offered, [is]

itemized as to the items of damages as set forth in s. 32.09."

Wisconsin Stat. § 32.09(6)(e) addresses an item of value in the

land     taken      during    a    partial        taking     because     of    subsequent

proximity of improvements that are on the property remaining

with    the    owner,      e.g.,    the    proximity        of   Christus      Lutheran's

church building to the Highway 15 right-of-way.                         Therefore, the

term "damages" is a statutory term for items of value that are

within the property DOT takes. Id.

       ¶70     The majority opinion also creates facts to excuse the

Single      Source     appraisal's        failure    to     include     any     value   for

severance damages, parking replacement or a retention pond and

its gross undervaluation for landscaping and acreage taken.                              It

does so in part by repeatedly misstating facts.                              For example,

the majority opinion says:                  "Most of the allocations in the

final       offer   were     either   identical       or     close     to     the   initial

appraisal valuation."19            "[T]he fact that most of the allocations

remained unchanged from the beginning to the end of the process
demonstrates that the appraisal served as the foundation for the

offer."20

       ¶71     I do not agree that $159,574 is "identical or close

to"     the    $0.00    that      Single     Source        allocated     for     severance

damages.        And, the numbers tell us that the facts did change




       19   Majority op., ¶14; this factual creation is repeated at
¶31.
       20   Majority op., ¶31.

                                             13
                                                                     No.   2018AP1114.pdr


during a process that started with a $133,400 initial offer to

purchase and was followed by a $403,200 jurisdictional offer.

      ¶72    The    record     shows      that    all     totaled,     Single      Source

valued      the    property     taken       at     $269,800       less      than    DOT's

jurisdictional offer.          Notwithstanding the 202% increase in the

jurisdictional       offer     over       the    Single    Source    appraisal,          the

majority opinion says that is ok given its interpretation of

Otterstatter.21      The majority opinion misreads Otterstatter.

      ¶73    Otterstatter involved a jurisdictional offer that was

$30,000 higher than the $240,000 appraisal that the City had

provided     to    Timothy    Otterstatter.           Otterstatter,        378 Wis. 2d
697, ¶1.      This was a 12.5% increase in the jurisdictional offer

amount over the appraisal amount.                 Otterstatter contended, among

other things, that given the difference in the amount of the

jurisdictional offer and the amount set out in the appraisal,

the jurisdictional offer was invalid. Id., ¶2.         He relied on

Wis. Stat. § 32.05(2)(b), saying that the jurisdictional offer

was not "based" "upon" the appraisal. Id., ¶24.
      ¶74    The    Otterstatter          court     disagreed,       reasoning       that

"there is no dispute that the meaning of 'based' 'upon' is that

the   appraisal        must    be     a    supporting       part     or     fundamental

ingredient of the jurisdictional offer." Id.     The Otterstatter

court said, "We see nothing in the record that undermines the

City's      position    that     the       February       2015    appraisal        was    a

supporting part or fundamental ingredient of its jurisdictional

offer." Id., ¶25.

      21   Majority op., ¶¶24–32.

                                            14
                                                                No.    2018AP1114.pdr


      ¶75   Otterstatter also argued that the jurisdictional offer

was not based upon the appraisal because they were not equal.
Id., ¶26.     The Otterstatter opinion found no statutory language

"that the jurisdictional offer must equal the appraisal on which

the offer is based." Id., ¶27.

      ¶76   I have no problems with Otterstatter given the facts

set forth therein, but Otterstatter does not control the outcome

in the case before us.          The facts and the focus of the court's

inquiry in Otterstatter were entirely different from what we

review here.      All of the items of property to which a value was

attached    for     the   jurisdictional       offer    were     valued     in   the

appraisal in Otterstatter.            It was a full narrative appraisal.

By contrast, all items of Christus Lutheran's property were not

valued in the Single Source appraisal.                 Specifically, severance

damages under Wis. Stat. § 32.09(6)(e) were not included in the

Single Source appraisal and Wis. Stat. § 32.05(3)(d) requires

that they be included if the taking causes severance damages.

      ¶77   To explain further, Wis. Stat.                  § 32.05(3) describes
what must be included in the "Jurisdictional Offer to Purchase."

Section 32.05(3)(d) requires that the jurisdictional offer give

notice of "the amount of compensation offered, itemized as to

the   items    of    damage     set    forth    in     s.    32.09."        Section

32.05(3)(d)'s       reference   to    Wis.     Stat.    § 32.09       requires   the

jurisdictional offer to reach back into § 32.09(6)(e) to include

severance damages when they exist.               The statutes require that

the jurisdictional offer be based upon an appraisal that has
been given to the property owner.              § 32.05(3)(e) ("appraisal of

                                        15
                                                                          No.    2018AP1114.pdr


the property on which condemnor's offer is based is available

for inspection") and § 32.05(2)(b) ("a full narrative appraisal

upon    which      the   jurisdictional          offer       is     based").             Because

severance damages must be in the jurisdictional offer when they

exist, § 32.05(3)(d), and because the appraisal given to the

owner must be the document on which the jurisdictional offer is

based, §§ 32.05(3)(e) and 32.05(2)(b), severance damages must be

part of the appraisal as well.                  When they should have been but

were not, the jurisdictional offer cannot be based upon the

appraisal as the statutes require.

       ¶78   The     difference         between        the        appraisal         and     the

jurisdictional       offer       in    Otterstatter          was        $30,000,     a    12.5%

increase in valuation.            The difference between the Single Source

appraisal    of     $133,400      and     the    DOT     jurisdictional             offer     of

$403,200 was $269,800, a 202% increase in valuation.

       ¶79   That    the   majority       opinion      sees        no    legal     difference

when interpreting "based upon" between a 12.5% increase of the

appraised valuation where all items were valued, as was present
in     Otterstatter,       and    the     202%    increase          of      the     appraised

valuation that excluded a required value for severance damages

is quite extraordinary.               I agree with the court of appeals that

the jurisdictional offer was not based upon the appraisal that

DOT provided.        The jurisdictional offer was based upon DOT's own

internal review.22


       One could argue that because DOT significantly increased
       22

the value of the taking over Single Source's appraisal that
should be the end of it.    I disagree.   First, the legislature
has required DOT to provide a full narrative appraisal so that
the property owner would have the particulars for the values set
                               16
                                                              No.    2018AP1114.pdr


      ¶80     The   majority   opinion    also   repeats     and    repeats   that

Christus Lutheran was told it had the right to get its own

appraisal for which DOT would pay.23                However, that Christus

Lutheran did not obtain an appraisal has nothing to do with

whether DOT complied with its statutory obligations to "provide

the   owner    with    a   full   narrative      appraisal    upon    which    the

jurisdictional offer is based."           Wis. Stat. § 32.05(2)(b).

      ¶81     When a statute requires that an act be done and the

power of condemnation cannot be exercised without that act, its

omission is a fundamental defect in the DOT's attempt to obtain

condemnation jurisdiction.         See Waller v. Am. Transmission Co.,

LLC, 2013 WI 77, ¶6, 350 Wis. 2d 242, 833 N.W.2d 764 (explaining

that when a condemnor does not include an uneconomic remnant in

a partial taking, a right-to-take action will lie).                      DOT was

required to provide Christus Lutheran with a "full narrative

appraisal upon which the jurisdictional offer is based and a


out in the appraisal.      In the condemnation before us, the
property owner has been given no explanation about why DOT chose
$159,574 as the amount of severance damages when Single Source
chose $0.00. Further, Single Source's appraisal is not "full."
It does not include all that the DOT is taking. Second, after
condemnation, the church building will be only 9 feet from
Highway 15's right-of-way.      It is possible that Christus
Lutheran's congregation may be required to move the church
building to another location on the property in order to
continue to use it for religious services. Wisconsin Adm. Code
§ Trans 233.08 (Setback requirements and restrictions) indicate
moving the church building should have been a concern that the
appraisal addressed. Perhaps DOT valued such a possibility, but
perhaps not. We don't know, and neither does Christus Lutheran.
DOT cannot substitute its internal valuation for a full
narrative appraisal.
      23   Majority op., ¶¶6, 32.

                                         17
                                                                           No.    2018AP1114.pdr


copy of any other appraisal made under par. (a)."                                  Wis. Stat.

§ 32.05(2)(b).              Because       the     jurisdictional           offer       here    was

required       to     include       severance          damages,      the       Single     Source

appraisal      that        contained       no    severance          damages      was     not    an

appraisal on which the jurisdictional offer was based.                                        DOT's

failure to provide such an appraisal is a fundamental defect in

its    attempted           jurisdiction         to     condemn       Christus      Lutheran's

property.

                                     III.       CONCLUSION

      ¶82   Because          DOT      failed          to    comply     with       Wis.        Stat.

§§ 32.05(2)          and      (3),        it     ignored        fundamental            statutory

obligations necessary to its jurisdiction to condemn Christus

Lutheran's      property           and,    therefore,         DOT    lacks       jurisdiction.

Jurisdictional         errors       cannot       be    overlooked.           Accordingly,        I

would affirm the court of appeals.                         Because the majority opinion

misses the interconnection among § 32.05(3), Wis. Stat. § 32.09

and § 32.05(2)(b) it erroneously interprets §§ 32.05(2) and (3),

misreads Otterstatter and creates facts to excuse DOT's failures
to    comply        with     its     statutory         obligations,        I     respectfully

dissent.

      ¶83   I am authorized to state Justices ANNETTE KINGSLAND

ZIEGLER and REBECCA GRASSL BRADLEY join this opinion.




                                                18
    No.   2018AP1114.pdr




1